Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an RCE received on 05/23/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Seth Weinfeld (Reg. No. 50,929) on 05/25/2022.

Please amend Claims 21 and 22 as follows:
Claim 21, line 1, please change ***The non-transitory computer-readable recording medium according to claim 10,***to ***The method of claim 10,***
	
Claim 22, line 1, please change ***The non-transitory computer-readable recording medium according to claim 10,***to ***The method of claim 10,***
 
Examiner’s Statement of Reasons for Allowance
4.       Claims 1, 2, 4-11 and 13-22 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched, cited and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“an obtaining process of obtaining a list including a first output destination registered asa destination using a general purpose print function of an operating system installed to the information processing device and a second output destination using a dedicated print program installed in the information processing device, the dedicated print program being an application program;
a storing process of storing identifiers of the first output destination and the second output destination listed in the list obtained in the obtaining process in the memory; and
when the controller detects input of a first user operation, an output destination setting process of setting one of the first output destination and the second output destination to an output destination based on the identifiers stored in the memory,
wherein the instructions further cause, when executed, the controller to perform a printing process in which:
when the output destination set in the output destination setting process is the first output destination, a print job is processed by the general purpose print function of the operating system; and 
when the output destination set in the output destination setting process is the
second output destination, the print job is processed by the dedicated print program.”

In the primary prior art record, Murashita (US PG. Pub. 2010/0007905 A1) teaches in Sect. [0058] and [0062, An equipment information storage area 102 is an area for storing the printer information which the equipment information acquisition part 101 acquired from an object printer by communicating with it via the network 50.  Also, after the printing operation based on the instruction from the PC 10, the information of the final printing date and time, etc. included in the printer information concerning the printer of the output destination are updated. When an OK button 340 is depressed while one of the printer information displayed on the display part 310 is selected, for example, by the user by clicking the mouse, the printer that corresponds to the selected printer information is selected finally as the output destination printer that corresponds to the selected printer information.  The selection of the output destination printer can be cancelled by depressing the cancel button 350.

	Additionally, cited prior art reference of Shimizu (US PG. Pub. 2017/0324875 A1) which is cited as relevant prior art and considered pertinent but not relied upon discloses in Sect. [0136] and [0162], a selection process wherein a user can select an output destination from only the image forming apparatuses 30 (MFP1 and MFP3) which each conference is held near.  When the printing is executed, the conference is currently held near the image forming apparatus 30 to which the user goes to take the printed document.  When the user takes the printed document, the user can actually see the situation of the conference.  It is possible to motivate the user to participate in the conference in order to increase the possibility that the user participates in the conference.  Further, by looking at the conference information displayed on the operation panel 35 of the image forming apparatus 30 to which the user goes to take the print document, the user recognizes the contents of the open conference which is held near the image forming apparatus 30.  It is possible to motivate the user to participate in the conference when the user is interested in the conference and goes to the image forming apparatus 30 to take the printed document…the information 
processing device displays only the image forming apparatuses which are 
provided near the conference rooms in each of which the conference is currently 
held, as the candidates of the output destination in the list of the print instruction window.

	In particular, the closest applied reference of Murashita fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Also, the cited prior art of Shimizu does not remedy the deficiencies of the claim limitations as required by claim 1 as follows:
	“an obtaining process of obtaining a list including a first output destination registered asa destination using a general purpose print function of an operating system installed to the information processing device and a second output destination using a dedicated print program installed in the information processing device, the dedicated print program being an application program;
	a storing process of storing identifiers of the first output destination and the second output destination listed in the list obtained in the obtaining process in the memory; and
	when the controller detects input of a first user operation, an output destination setting process of setting one of the first output destination and the second output destination to an output destination based on the identifiers stored in the memory,
wherein the instructions further cause, when executed, the controller to perform a printing process in which:
	when the output destination set in the output destination setting process is the first output destination, a print job is processed by the general purpose print function of the operating system; and 
	when the output destination set in the output destination setting process is the
second output destination, the print job is processed by the dedicated print program.”, since both Murashita and Shimizu fail to provide a storing technique using identifiers for identifying a first and second output destination listed in a memory of the information processing device in order to obtain appropriate output destination location position of a particular print job processed by a printer as referred to in claim 1.
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
	
7.	Therefore, whether taken individually or in combination, the prior arts of Murashita and Shimizu fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

8.	Independent claim 10 is essentially the same as Independent Claim 1 and refers to “a method” of Claim 1; and is therefore allowed for the same reasons as applied to Independent Claim 1 above.

9.	It follows that dependent claims 2, 4-9, 11 and 13-22 are inherently allowable for their respective dependency on allowable base claim 1 as follows:

Regarding dependent Claim 2, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[The non-transitory computer-readable recording medium according to claim 1, 	wherein the instructions further cause, when executed, the controller to perform:
when the output destination set in the output destination setting process is the second output destination, starting the dedicated print program, 
a first receiving process of receiving an execution command of printing through an inputting device of the information processing device; and
wherein, the print job is output to the first output destination when the execution command is received in the first receiving process and when a currently set output destination is the first output destination.]

	Regarding dependent Claim 4, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The non-transitory computer-readable recording medium according to claim 1, 	wherein, when the controller detects the first user operation, the controller displays a list of the first output destination and the second output destination based on the identifiers stored in the memory on a displaying device of the information processing device.]

	Regarding dependent Claim 5, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations,
[The non-transitory computer-readable recording medium according to claim 1, wherein the instructions further cause, when executed, the controller to:
store execution history of print jobs in the memory; and
based on the execution history of print jobs stored in the memory, determine an order of extraction in a descending order of a usage frequency of the first output destination and the second output destination.]

	Regarding dependent Claim 6, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The non-transitory computer-readable recording medium according to claim 1, 
wherein if a particular printing medium is being selected as a type of a printing medium to be used, ones which cannot perform printing on the particular printing medium are excluded from among the first output destination and the second output destination of which identifiers are stored in the memory.]

	Regarding dependent Claim 7, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations,
[The non-transitory computer-readable recording medium according to claim 2, 
wherein the instructions further cause, when executed, the controller to perform:
detecting a second user operation input through the inputting device; and
receiving the execution command when the input of the second user operation is detected, 
wherein the first user operation is an operation of simultaneously performing the second user operation and a third user operation.]

	Regarding dependent Claim 8, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations,
[The non-transitory computer-readable recording medium according to claim 1, 
wherein the instructions further cause, when executed, the controller to perform, when the output destination is changed from the first output destination to the second output destination, obtaining default print settings of a change source printer from the operating system of the information processing device, and delivering the obtained print settings to the second output destination which is set to the output destination.]

	Regarding dependent Claim 9, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations,
[The non-transitory computer-readable recording medium according to claim 1,
wherein the instructions further cause, when executed, the controller to perform, when the output destination is changed, changing the output destination from a default printer registered with the operating system of the information processing device to the changed output destination.]

	Regarding dependent Claim 11, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The method of claim 10, further comprising:
when the output destination is the second output destination, starting the dedicated print program;
receiving an execution command of printing through an inputting device of the information processing device; and
when the execution command is received and when a currently set output destination is the first output destination, the print job is output to the first output destination.]

	Regarding dependent Claim 13, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations,
[The method of claim 10, further comprising displaying a list of the first output destination and the second output destination based on the identifiers stored in the memory on a displaying device of the information processing device when the first user operation is detected.]

	Regarding dependent Claim 14, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The method of claim 10, further comprising storing execution history of print jobs in the memory; and
based on the execution history of print jobs stored in the memory, determining an order of extraction in a descending order of a usage frequency of the first output destination and the second output destination.]

	Regarding dependent Claim 15, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations,
[The method of claim 10, wherein if a particular printing medium is being selected as a type of a printing medium to be used, ones which cannot perform printing on the particular printing medium are excluded from among the first output destination and the second output destination of which identifiers are stored in the memory.]

	Regarding dependent Claim 16, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The method of claim 11, further comprising:
detecting a second user operation is input through the inputting device; and	receiving the execution command when the input of the second user operation is detected, 
wherein the first user operation is an operation of simultaneously performing the second user operation and a third user operation.]

	Regarding dependent Claim 17, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations,
[The method of claim 10, further comprising:
obtaining, when the output destination is changed from the first output destination to the second output destination, default print settings of a change source printer from an operating system of the information processing device; and
delivering the obtained print settings to the second output destination which is set to the output destination.]

	Regarding dependent Claim 18, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The method of claim 10, further comprising changing the output destination from a default printer registered with the operating system of the information processing device to the changed output destination when the output destination is changed.]

	Regarding dependent Claim 19, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations,
[The non-transitory computer-readable recording medium according to claim 1, 
wherein the first output destination is a printer controllable by the general purpose print function of the operating system, and 
wherein the second output destination is the dedicated print program.]

	Regarding dependent Claim 20, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The non-transitory computer-readable recording medium according to claim 1,
wherein the dedicated print program is a program configured to generated print data based on the print job and transmit the print data to a printer, the dedicated print program being separate from the operating system.]

	Regarding dependent Claim 21, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The non-transitory computer-readable recording medium according to claim 10,
wherein the first output destination is a printer controllable by the general purpose print function of the operating system, and 
wherein the second output destination is the dedicated print program.]

	Regarding dependent Claim 22, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations,
[The non-transitory computer-readable recording medium according to claim 10,
wherein the dedicated print program is a program configured to generated print data based on the print job and transmit the print data to a printer, the dedicated print program being separate from the operating system.]

10.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677